



                                                         


EXHIBIT 10.34




LONG-TERM DISABILITY INSURANCE




Applied’s long-term disability insurance plan provides for long-term disability
coverage to U.S. employees who become eligible after a 30-day waiting period
based on plan requirements. Under the plan, eligible employees who become
totally disabled as defined in the plan receive 60% of monthly base earnings,
subject to a maximum schedule amount of $5,000 per month, without evidence of
insurability. Applied’s executive officers are covered under the plan, subject
to a maximum schedule amount of $18,000 per month.




In addition, executive officers are covered by a supplemental long-term
disability program. Under this program, participants are provided additional
disability insurance with respect to 60% of their total compensation (base
salary plus average of their most recent three years' incentive awards) minus
the basic benefit (60% of base salary), up to a benefit of $3,000 per month, and
are charged for the cost of any supplemental insurance relating to incentive
awards.







